393 U.S. 215 (1968)
COLLINS
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 134.
Supreme Court of United States.
Decided November 25, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Donald P. Moyers for petitioner.
Solicitor General Griswold, Assistant Attorney General Rogovin, Jonathan S. Cohen, and Robert J. Campbell for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted, the judgment is vacated and the case is remanded to the Court of Appeals for further consideration in light of the opinion of the Supreme Court of Oklahoma in Collins v. Oklahoma Tax Comm'n, 446 P. 2d 290.